DETAILED ACTION
Claims 1-3, 5-7, 9-10, 12, 14-18, 20-21, 23-24, 28 and 32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-3, 5-7, 9-10, 12 and 14-17, drawn to a method of inducing differentiation of induced pluripotent stem cells by delivering to the induced pluripotent stem cells a nucleic acid comprising an open reading frame encoding a transcription factor, the transcription factor protein, or an activator of transcription of the open reading frame encoding the transcription factor, whereby the amount of the transcription factor in the induced pluripotent stem cells is increased and the induced pluripotent stem cells differentiate to form differentiated cells (i.e. a process specially adapted for the manufacture of said product).

Group 2, claim(s) 18 and 28, drawn to an engineered human differentiated cell comprising a nucleic acid comprising an open reading frame encoding a protein selected from the group recited in claim 18 (i.e. product).

Group 3, claim(s) 32, drawn to a method of inducing differentiation of induced pluripotent stem cells, by induction of expression of transcription factor NKX3-2 to form differentiated cells (i.e. a process specially adapted for the manufacture of said product).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of differentiated cells comprising the transcription factor NKX3-2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Keller et al., (US 2016/0038544; see PTO-892).  Keller is directed to generating chondrocytes (i.e. differentiated cell) via directed differentiation of pluripotent stem cells, e.g. induced pluripotent stem cells, via inducing expression of various transcription factors including Nkx3.2 (paragraphs .

Species Election
Invention Groups 1 and 2 contain claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Applicant elects Invention Group 1 or Group 2, Applicant is required to elect a single species of (1) transcription factor to be provided in the generic invention.
The transcription factors are recited in claim 1 (Group 1) and claim 18 (Group 2).

If Applicant elects Invention Group 1 or Group 2, Applicant is required, in reply to this action, to elect a single method species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

The different species of transcription factors each have unique nucleic acid and biochemical features and thus do not share the same or corresponding technical feature.  Therefore, unity of invention is lacking between the species a priori.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVELYN Y PYLA/Examiner, Art Unit 1633